EXECUTION COPY C$3,000,000,000 CREDIT AGREEMENT Made as of November 6, 2008 Among MANULIFE FINANCIAL CORPORATION as Borrower and BANK OF MONTREAL, CANADIAN IMPERIAL BANK OF COMMERCE, NATIONAL BANK OF CANADA, ROYAL BANK OF CANADA, THE BANK OF NOVA SCOTIA AND THE TORONTO-DOMINION BANK and Each of the Financial Institutions and Other Entities From Time to Time Parties Hereto as Lenders TABLE OF CONTENTS SECTION1 – DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other Definitional Provisions 14 SECTION2 – THE CREDIT FACILITY 15 2.1 Establishment of Credit Facility 15 2.2 Purpose of Credit Facility 16 SECTION3 – LOANS 16 3.1 Procedure for Prime RateLoan Borrowing 16 3.2 Bankers’ Acceptances 16 3.3 Conversion Option 19 3.4 Acceptance Notes 20 SECTION4 - GENERAL PROVISIONS 20 4.1 Fees 20 4.2 Repayment of Loans; Evidence of Debt 20 4.3 Optional and Mandatory Prepayments 21 4.4 Interest Rates and Payment Dates 22 4.5 Computation of Interest and Fees 23 4.6 Pro Rata Treatment and Payments 24 4.7 Yield Protection 24 4.8 Taxes 25 4.9 Mitigation Obligations; Replacement of Lenders 26 4.10 Illegality 27 4.11 Inability to Determine Rates etc. 28 SECTION5 - REPRESENTATIONS AND WARRANTIES 28 5.1 Financial Condition 28 5.2 No Change 29 5.3 Ratings 29 5.4 Regulatory Compliance 29 5.5 Corporate Existence 29 5.6 Corporate Power; Authorization; Enforceable Obligations 30 5.7 No Material Litigation 30 5.8 Compliance with Laws and Contracts; NAIC Tests 30 5.9 Securities Laws 31 5.10 No Default 31 5.11 Ownership of Property; Liens 32 5.12 Taxes 32 5.13 Accuracy of Information 32 5.14 Subsidiaries 32 5.15 ERISA 32 5.16 Canadian Pension Compliance 33 5.17 Foreign Pension Compliance 34 5.18 Ranking 34 5.19 Anti-Money Laundering/Patriot Act 34 SECTION6 - CONDITIONS PRECEDENT 34 6.1 Effectiveness of Agreement 34 6.2 Conditions Precedent to all Loans 36 SECTION7 - AFFIRMATIVE COVENANTS 37 7.1 Financial Statements 37 7.2 Certificates; Other Information 38 7.3 Notices 39 7.4 Payment of Taxes 40 7.5 Conduct of Business and Maintenance of Existence 40 SECTION8 – FINANCIAL COVENANTS 41 SECTION9 - NEGATIVE COVENANTS 42 9.1 Limitation on Liens 42 9.2 Limitation on Sale of Assets, Mergers, etc. 43 9.3 Acquisitions 43 9.4 Continuance as Company 43 9.5 Distributions 44 9.6 Ratings Downgrade Transaction 44 9.7 Distribution 44 SECTION10 - EVENTS OF DEFAULT 44 SECTION11 - THE LENDERS 46 11.1 Lenders Bound by Decision to Exercise Remedies 46 11.2 Acknowledgement of Lenders 46 11.3 Relations with the Borrower 47 11.4 Copy of Notice 47 11.5 Amendments, Waivers, etc. 47 11.6 No Partnership 48 11.7 Adjustments Among Lenders 48 11.8 Lenders May Debit Accounts 49 SECTION12 - MISCELLANEOUS 49 12.1 Notices; Effectiveness; Electronic Communications 49 12.2 No Waiver; Cumulative Remedies 50 12.3 Survival of Representations and Warranties 51 12.4 Expenses; Indemnity; Damage Waiver 51 12.5 Successors and Assigns 52 12.6 Right of Set-off 54 12.7 Sharing of Payment by Lenders 55 12.8 Counterparts; Integration; Effectiveness; Electronic Execution 55 12.9 Severability 56 12.10 Entire Agreement 56 12.11 Governing Law 56 12.12 Acknowledgements 56 12.13 Treatment of Certain Information; Confidentiality 57 Schedule 1.1(2) – Acceptance Note Schedule 1.1(8) – Applicable Margin Schedule 1.1(29) – Commitment Schedule 0 – Rollover Notice Schedule 0 – Conversion Notice Schedule 0 – Lender Payment Information Schedule 5.14 – Subsidiaries Schedule 7.2(a) – Compliance Certificate Exhibit A – Assignment and Assumption Agreement CREDIT AGREEMENT This Agreement is made as of November 6, 2008, among MANULIFE FINANCIAL CORPORATION, as Borrower and BANK OF MONTREAL, CANADIAN IMPERIAL BANK OF COMMERCE, NATIONAL BANK OF CANADA, ROYAL BANK OF CANADA, THE BANK OF NOVA SCOTIA AND THE TORONTO-DOMINION BANK and each of the Financial Institutions and Other Entities From Time to Time Parties Hereto as Lenders RECITALS A.The Borrower has requested that the Lenders make the Credit Facility available. B.Each Lender is prepared to make its Commitment available to the Borrower, subject to the terms and conditions of this Agreement. FOR THE
